Exhibit 10.2

FORM OF RESTRICTED STOCK UNIT AGREEMENT

(“AGREEMENT”)

PURSUANT TO THE AMENDED AND RESTATED

ULTRA PETROLEUM 2017 STOCK INCENTIVE PLAN

 

Name of Participant:    <<NAME>> (“Participant”) Date of Grant of RSUs:   
<<GRANT DATE>> (“Grant Date”) Restricted Stock Units Granted:    <<RSU TOTAL>>
(the “Target Number”)

The Compensation Committee of the Board of Directors of Ultra Petroleum Corp., a
Yukon corporation (the “Company”) has approved an award of restricted stock
units (“RSUs”) to you, an employee of Ultra Resources, Inc. (“Employer”), and
the Company does hereby grant to you, as of the Grant Date specified above, the
number of RSUs specified above. The RSUs will only vest to the extent provided
in and subject to the conditions described in the attached Schedule 1.

Please indicate your acceptance of this Agreement by signing below, and then
returning the original to Jeanette Bowen, our Senior Director of Human
Resources, by <<DATE>>.

You should keep a copy of this Agreement for your records.

 

ULTRA RESOURCES, INC. By:  

 

  Brad Johnson   President

 

AGREED AND ACCEPTED: Participant:   Jerald J. Stratton, Jr. Signature:  

 

 

Exhibit D-1 – Page 1 of 5



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AGREEMENT

SCHEDULE 1

The award described in the cover letter to which this Schedule 1 is attached
(the “Letter”) is subject to the terms and conditions set forth herein and in
the Plan. Definitions of certain terms used herein are in the last section
hereof.

 

1. Incorporation By Reference; Plan Document. Except as provided herein, this
Agreement is subject in all respects to the terms and provisions of the Plan
(including, without limitation, any amendments thereto adopted at any time and
from time to time unless such amendments are expressly intended not to apply to
the Award provided hereunder), all of which terms and provisions are made a part
of and incorporated in this Agreement as if they were each expressly set forth
herein. Except as provided otherwise herein, any capitalized term not defined in
this Agreement shall have the same meaning as is ascribed thereto in the Plan.
Participant acknowledges the Plan has been made available to Participant and
Participant has read or could have read and understood the Plan.

 

2. Grant of Award. The Company hereby grants to Participant, as of the Grant
Date specified in the Letter, the number of RSUs specified in the Letter. Except
as otherwise provided by the Plan, Participant understands and agrees that
nothing contained in this Agreement provides, or is intended to provide,
Participant with any protection against potential future dilution of
Participant’s interest in the Company for any reason, and no adjustments shall
be made for dividends in cash or other property, distributions or other rights
in respect of the shares of common stock underlying the RSUs, except as
otherwise specifically provided for in the Plan or this Agreement.

 

3. Vesting; Forfeiture.

 

  3.1. One-third (1/3) of the Target Number of RSUs will be subject to
time-vesting conditions (the “TSUs”) and will vest in equal installments on each
of May 25, 2019, May 25, 2020, and May 25, 2021 (each, a “Vesting Date”).

 

  3.2. In the event of Participant’s termination due to death, disability,
termination by the Company without Cause or termination by the Participant for
“good reason” (if the Participant may terminate employment for “good reason”
pursuant to any employment agreement or severance arrangement between the
Employer and the Participant), subject to executing and not revoking a customary
release of claims provided by the Company no later than the 60th day following
the Participant’s termination of employment, the Pro Rata Portion (as defined
below) of the TSUs that otherwise would have vested on the Vesting Date
immediately following the date of the Participant’s termination of employment
will vest. The “Pro Rata Portion” means the percentage equal to the number of
days that have elapsed since the later of the Grant Date or most recent Vesting
Date to the Participant’s date of termination, divided by 365 All RSUs that have
time vested in accordance with Section 3.1 or Section 3.2 hereof, a “Vested
TSU”.

 

  3.3. Two-thirds (2/3) of the Target Number of RSUs will be subject to both
time-based and performance-based vesting (the “PSUs”). The PSUs will
performance-vest based on the extent to which the Performance Criterion outlined
in Exhibit A are satisfied on or before the third anniversary of the Grant Date
(such three-year period, the “Performance Period”).

 

  3.4. All PSUs that have not fully vested as of Participant’s date of
termination (determined after application of Section 3.7) shall be immediately
forfeited. Any PSU that does not performance vest prior to the conclusion of the
Performance Period will automatically be forfeited for no consideration at the
conclusion of the Performance Period.

 

  3.5. Any PSUs that performance vest during the Performance Period in
accordance with the Performance Criterion will be subject to time-based vesting
in accordance with the following schedule:

 

  (i) one-third (1/3) of any Base PSUs (as defined below) and one-fourth (1/4)
of any Supplemental PSUs (as defined below) that have previously performance
vested will time-vest on the date on which such PSUs performance vest; and

 

  (ii)

one-third (1/3) of any Base PSUs and one-fourth (1/4) of any Supplemental PSUs
that have previously performance vested will time-vest on the first two (in the
case of Base PSUs) or three (in the case of

 

Exhibit D-1 – Page 2 of 5



--------------------------------------------------------------------------------

  Supplemental PSUS) anniversaries of the date on which such PSUs performance
vest. For this purpose, “Base PSUs” means the number of PSUs that performance
vest up to 100% of the Target Number of PSUs granted hereby, and “Supplemental
PSUs” means the number of PSUs that performance vest in excess of 100% of the
Target Number of PSUs granted hereby.

 

  3.6. Any PSU that have both performance vested and time vested (including time
vesting pursuant to Section 3.7 hereof) shall be referred to herein as a “Vested
PSU”.

 

  3.7. One-hundred percent (100%) of any Base PSUs and Supplemental PSUs that
have previously performance vested will immediately vest in the event of
Participant’s termination due to death, disability, termination by the Company
without Cause, subject to the Participant executing and not revoking a customary
release of claims provided by the Company no later than the 60th day following
the Participant’s termination of employment. Any PSUs that have not
performance-vested in accordance with Section 3.3 hereof will automatically
expire and terminate for no consideration as of the date of the Participant’s
termination of employment.

 

4. Payment; Withholding.

 

  4.1. Except as otherwise provided herein or in the Plan, the Company will
deliver to Participant an amount of shares of its common stock equal to the
number of Vested TSUs awarded to Participant herein no later than thirty
(30) days following each applicable Vesting Date.

 

  4.2. Except as otherwise provided herein or in the Plan, the Company will
deliver to Participant an amount of shares of its common stock equal to the
number of Vested PSUs awarded to Participant herein no later than the conclusion
of the fiscal quarter in which such PSU first became a Vested PSU.

 

  4.3. Participant agrees and acknowledges that the Company has the power and
right to deduct or withhold, or require Participant to remit to the Company, an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, Participant’s FICA and SDI obligations)
which the Company, in its good faith discretion, deems necessary to be withheld
or remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the RSUs, and if the withholding requirement cannot
be satisfied, the Company may otherwise refuse to issue or transfer any shares
of common stock otherwise required to be issued pursuant to this Agreement.
Without limiting the foregoing, Participant agrees that the Company may withhold
shares of common stock otherwise deliverable to Participant hereunder with a
Fair Market Value equal to Participant’s total income and employment taxes
imposed as a result of the vesting and/or settlement of the RSUs to the extent
provided in the Plan.

 

5. Non-Transferability. No portion of or interest in the RSUs may be sold,
assigned, transferred, encumbered, hypothecated or pledged by Participant, other
than to the Company as a result of forfeiture of the RSUs as provided herein.

 

6. Dividends; Rights as Stockholder. Cash dividends on the number of shares of
Common Stock issuable hereunder shall be credited to a dividend book entry
account on behalf of Participant with respect to each RSU granted to
Participant, provided that such cash dividends shall not be deemed to be
reinvested in shares of Common Stock and shall be held uninvested and without
interest and paid in cash at the same time that the shares of Common Stock
underlying the RSUs are delivered to Participant in accordance with the
provisions hereof. Stock or property dividends on shares of Common Stock shall
be credited to a dividend book entry account on behalf of Participant with
respect to each RSU granted to Participant, provided that such stock or property
dividends shall be paid in (i) shares of Common Stock, (ii) in the case of a
spin-off, shares of stock of the entity that is spun-off from the Company, or
(iii) other property, as applicable and in each case, at the same time that the
shares of Common Stock underlying the RSUs are delivered to Participant in
accordance with the provisions hereof. Except as otherwise provided herein,
Participant shall have no rights as a stockholder with respect to any shares of
Common Stock covered by any RSU unless and until Participant has become the
holder of record of such shares.

 

7. Additional Provisions.

 

  7.1. All questions concerning the construction, validity and interpretation of
this Agreement shall be governed by, and construed in accordance with, the laws
of the State of Texas, without regard to the choice of law principles thereof.

 

Exhibit D-1 – Page 3 of 5



--------------------------------------------------------------------------------

  7.2. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates, if
any, representing shares of common stock issued pursuant to this Agreement.
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates, if any, representing shares of common stock
acquired pursuant to this Agreement in the possession of Participant in order to
carry out the provisions of this paragraph.

 

  7.3. No waiver or non-action by either party hereto with respect to any breach
by the other party of any provision of this Agreement shall be deemed or
construed to be a waiver of any succeeding breach of such provision, or as a
waiver of the provision itself.

 

  7.4. This Agreement, together with the Plan, contains the entire agreement
between the parties hereto with respect to the subject matter contained herein,
and supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter. The Compensation
Committee shall have the right, in its sole discretion, to modify or amend this
Agreement from time to time in accordance with and as provided in the Plan. This
Agreement may also be modified or amended by a writing signed by both the
Company and Participant. The Company shall give written notice to Participant of
any such modification or amendment of this Agreement as soon as practicable
after the adoption thereof.

 

  7.5. Any notice hereunder by Participant shall be given to the Company in
writing and such notice shall be deemed duly given only upon receipt thereof by
the Director of Human Resources and Legal Departments of the Company. Any notice
by the Company shall be given to Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as Participant may
have on file with the Company.

 

  7.6. Any questions as to whether and when there has been a Termination and the
cause of such Termination shall be determined in the sole discretion of the
Committee. Nothing in this Agreement shall interfere with or limit in any way
the right of the Company, its Subsidiaries or its Affiliates to terminate
Participant’s employment or service at any time, for any reason and with or
without Cause.

 

  7.7. Participant unambiguously authorizes, agrees and consents to transmission
by the Company (or any Subsidiary) of any personal data information related to
the RSUs awarded under this Agreement for legitimate business purposes
(including, without limitation, the administration of the Plan). This consent
and authorization is freely given.

 

  7.8. The grant of RSUs and the issuance of shares of common stock hereunder
shall be subject to, and shall comply with, any applicable requirements of any
foreign and U.S. federal and state securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act, the
Exchange Act and in each case any respective rules and regulations promulgated
thereunder) and any other applicable law, rule, regulation or exchange
requirement. The Company shall not be obligated to issue RSUs or shares of
common stock pursuant to this Agreement if any such issuance would violate any
such requirements. As a condition to settlement of the RSUs, the Company may
require Participant to satisfy any qualifications necessary or appropriate to
evidence compliance with any applicable law or regulation.

 

  7.9. This Agreement shall inure to the benefit of, be binding upon, and be
enforceable by the Company and its successors and assigns. Participant shall not
assign any part of this Agreement without the prior express written consent of
the Company.

 

  7.10. The titles and headings herein are for convenience of reference only and
shall not be deemed to be a part of this Agreement.

 

  7.11. This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original, but all of which shall constitute one
and the same instrument.

 

  7.12. Each party hereto shall do and perform (or shall cause to be done and
performed) all such further acts and shall execute and deliver all such other
agreements, certificates, instruments and documents as either party hereto
reasonably may request in order to carry out the intent and accomplish the
purposes hereof and the consummation of the transactions contemplated in this
Agreement and the Plan; provided that no such additional documents shall contain
terms or conditions inconsistent with the terms and conditions of this
Agreement.

 

Exhibit D-1 – Page 4 of 5



--------------------------------------------------------------------------------

  7.13. The invalidity or unenforceability of any provisions of this Agreement
in any jurisdiction shall not affect the validity, legality or enforceability of
the remainder of this Agreement in such jurisdiction or the validity, legality
or enforceability of any provision of this Agreement in any other jurisdiction,
it being intended that all rights and obligations of the parties hereunder shall
be enforceable to the fullest extent permitted by law.

 

  7.14. Participant acknowledges and agrees that: (a) the Company may terminate
or amend the Plan at any time; (b) the award of RSUs made under this Agreement
is completely independent of any other award or grant and is made at the sole
discretion of the Company; (c) no past grants or awards (including, without
limitation, the RSUs awarded hereunder) give Participant any right to any grants
or awards in the future whatsoever; and (d) any benefits granted under this
Agreement are not part of Participant’s ordinary salary, and shall not be
considered as part of such salary in the event of severance, redundancy or
resignation.

 

8. Definitions. Certain terms used herein are defined in the Plan. Certain other
terms are defined below:

 

  8.1. “Code” means the Internal Revenue Code of 1986, as amended.

 

  8.2. “Employer” means Ultra Resources, Inc.

 

  8.3. “Participant” is defined in the Letter.

 

  8.4. “Plan” means the Ultra Petroleum Corp. 2017 Stock Incentive Plan as
Amended and Restated June 8, 2018.

 

Exhibit D-1 – Page 5 of 5